IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-67,749-03


                       EX PARTE MICHAEL LEE MYLES , Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 10998-B IN THE 344TH DISTRICT COURT
                            FROM CHAMBERS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver more than 400 grams of cocaine and sentenced to forty years’ imprisonment. The

First Court of Appeals affirmed his conviction. Myles v. State, No. 01-07-00955-CR (Tex.

App.—Houston [1st Dist.] Feb. 18, 2010)(not designated for publication).

        Applicant contends that his plea was “false” because he never entered a guilty plea, did not

appear with court appointed counsel to enter a plea, and did not agree for the jury trial to be stopped.

Applicant alleges that all of the plea paperwork contains forged signatures and fingerprints.
                                                                                                       2

Applicant also alleges that trial and appellate counsel rendered ineffective assistance of counsel.

Specifically, Applicant alleges that trial counsel was deficient for failing to file a pre-trial motion

to suppress the evidence seized in the trunk of Applicant’s vehicle. Applicant also contends that

appellate counsel rendered ineffective assistance due to a conflict of interest. Applicant has alleged

facts that, if true, might entitle him to relief. In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claims of ineffective assistance of counsel and false plea. The trial court shall also order

appellate counsel to respond to Applicant’s claim of conflict of interest. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was false. The trial court shall make findings as to whether the performance of

Applicant’s trial attorney was deficient and, if so, whether counsel’s deficient performance

prejudiced Applicant. The trial court shall also make findings of fact and conclusions of law as to

whether the performance of Applicant’s appellate counsel was deficient and, if so, whether counsel’s

deficient performance prejudiced Applicant. The trial court shall also make findings as to whether

the State is prejudiced by Applicant’s delay in presenting these claims under the doctrine of laches.

The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: February 1, 2017
Do not publish